Opinion filed February 24, 2022




                                        In The

        Eleventh Court of Appeals
                                     __________
                                  No. 11-21-00284-CR
                                      __________
               KENNETH EUGENE WALKER, Appellant
                              V.
                  THE STATE OF TEXAS, Appellee

                     On Appeal from the 32nd District Court
                             Nolan County, Texas
                         Trial Court Cause No. 13286

                     MEMORANDUM OPINION
      Appellant has filed in this court a motion to dismiss this appeal, which relates
to the amount of the appeal bond. Appellant asserts in his motion that the trial court
has now signed an order reducing the amount of Appellant’s appeal bond. Appellant
therefore requests that we dismiss this appeal. The motion to dismiss is signed by
both Appellant and Appellant’s counsel in compliance with Rule 42.2 of the Texas
Rules of Appellate Procedure.
      The motion is granted, and the appeal is dismissed.


February 24, 2022                                           PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.